Case 2:18-cv-08420-RGK-PJW Document 47 Filed 11/27/19 Page 1 of 3 Page ID #:265




     NICOLA T. HANNA
 1   United States Attorney
     BRANDON D. FOX
 2   Assistant United States Attorney
     Chief, Criminal Division
 3   STEVEN R. WELK
     Assistant United States Attorney
 4   Chief, Asset Forfeiture Section
     JOHN J. KUCERA (California Bar No. 274184)
 5   DAN G. BOYLE (California Bar No. Pending)
     Assistant United States Attorneys
 6   Asset Forfeiture Section
      Federal Courthouse, 14th Floor
 7    312 North Spring Street
      Los Angeles, California 90012
 8    Telephone: (213) 894-3391/2426
      Facsimile: (213) 894-0142
 9    E-mail: John.Kucera@usdoj.gov
                  Daniel.Boyle2@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12
                       IN THE UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
15   UNITED STATES OF AMERICA,                     Case No. 18-CV-08420-RGK (PJW)

16                  Plaintitiff,                   UNITED STATES OF AMERICA’S
                                                   RESPONSE TO ORDER TO SHOW
17                      v.                         CAUSE DATED NOVEMBER 26,
                                                   2019
18   $1,546,076.35 IN BANK FUNDS
     SEIZED FROM REPUBLIC BANK OF
19   ARIZONA ACCOUNT '1889, ET AL.,
20
                    Defendants.
21
22         Plaintiff United States of America (the “Government”), by and through its
23   counsel of record, the United States Attorney for the Central District of California
24   and Assistant United States Attorneys John J. Kucera and Dan G. Boyle, hereby
25   files its response to the Court’s recent Order to Show Cause (Dkt. 46).
26         On November 26, 2019, this Court ordered all parties to show cause why
27   this action should not be consolidated with 31 other civil actions currently before
28   this Court, each seeking forfeiture of property alleged to be traceable to
Case 2:18-cv-08420-RGK-PJW Document 47 Filed 11/27/19 Page 2 of 3 Page ID #:266




 1   Backpage.com (hereinafter the “Backpage Forfeiture Actions), in connection with
 2   an ongoing criminal action in the District of Arizona, captioned United States v.
 3   Lacey, No. 18-CR-422-PHX-SMB.
 4   //
 5   //
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
Case 2:18-cv-08420-RGK-PJW Document 47 Filed 11/27/19 Page 3 of 3 Page ID #:267




 1         The Government agrees that each of the Backpage Forfeiture Actions
 2   contain common questions of law and fact under Fed.R.Civ.P. 42, and accordingly,
 3   the Government does not object to consolidation of the Backpage Forfeiture
 4   Actions. Notwithstanding any consolidation, however, separate judgments should
 5   still issue in each of the Backpage Forfeiture Actions. See Hall v. Hall, 138 S. Ct.
 6   1118, 1130 (2018) (“[T]hrough consolidation under Rule 42(a) ‘one or many or all
 7   of the phases of the several actions may be merged’ but ‘separate verdicts and
 8   judgments are normally necessary.’” (quoting 3 J. Moore & J. Friedman, Moore's
 9   Federal Practice § 42.01, pp. 3050–3051, n. 12 (1938))). Here, certain of the
10   Backpage Forfeiture Actions concern real property, see, e.g., United States of
11   America v. Real Property Located in Maricopa County, Arizona, 2:18-CV-08555-
12   RGK-PJW, and as a practical matter, separate judgments are functionally
13   necessary to properly record chain of title on any such real property which may be
14   forfeited following judgment. For this reason, the Government does not oppose
15   consolidation of the Backpage Forfeiture Actions, but respectfully requests that
16   separate judgements issue following any consolidation.
17
18    Dated: November 27, 2019               Respectfully submitted,
19                                           NICOLA T. HANNA
                                             United States Attorney
20
21                                           BRANDON D. FOX
                                             Assistant United States Attorney
22                                           Chief, Criminal Division

23                                              /s/
                                             DAN G. BOYLE
24                                           JOHN J. KUCERA
25                                           Assistant United States Attorney

26                                           Attorneys for Plaintiff
                                             UNITED STATES OF AMERICA
27
28


                                              -3-
